DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Species I, a species wherein M is platinum, in the reply filed on 07/19/2022 is acknowledged.
Claim 18 is withdrawn from consideration.
Applicant did not indicate claim 18 is drawn to a non-elected species, however, when n=3 it requires an oxidation state not supported by the elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0359125 A1).
With respect to claim 1, Li teaches a first electrode (anode) a second electrode (cathode), an organic layer between the electrodes comprising an emission layer (paragraph 0200), and a compound according to Formula AI (paragraph 0103), which is pictured below.

    PNG
    media_image1.png
    285
    462
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0105), A4 is a single bond and A3 is an oxygen atom (paragraph 0108), Rd  is an alkyl group (paragraph 0110), a moiety represented by 
    PNG
    media_image2.png
    84
    71
    media_image2.png
    Greyscale
 is 
    PNG
    media_image3.png
    88
    90
    media_image3.png
    Greyscale
 (paragraph 0172), a moiety represented by 
    PNG
    media_image4.png
    129
    414
    media_image4.png
    Greyscale
,(paragraph 0180), a moiety represented by 
    PNG
    media_image5.png
    309
    265
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    230
    266
    media_image6.png
    Greyscale
.(page 18).
This forms the compound below (see also the fourth embodiment on page 77).

    PNG
    media_image7.png
    251
    342
    media_image7.png
    Greyscale

This compound meets the requirements of instant Formula 1 when M is platinum, L1 is represented by Formula 2-1 and L2 is represented by Formula 3, and the two are joined by a first linking group which is *”-O-“’. In Formula 2-1, X1 and X2 are C(R-3), and A1 is a C6 carbocyclic (benzene) group. In Formula 3, T21 is *”-C(R24)(R25)-I”’, and R24 and R25 are a C1 alkyl (methyl) group.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compound that can provide improved efficiency and/or operational lifetimes in lighting devices such as organic light emitting devices compared to conventional materials (paragraph 0100), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Li teaches the organic light emitting device of claim 1, and the organometallic compound comprises a four-coordinate ligand  and a metal atom, as pictured above.  Examiner notes that the compound of Li described in claim 1 is identical to a preferred embodiment of the claimed invention as given on page 19 of the instant specification. This compound is interpreted to meet the requirements of the instant claim.
Li is silent to the energy level of a triplet metal centered state of the organometallic compound being higher than the energy level of a triplet metal to ligand charge transfer state of the compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Li is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Li, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Li was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 3, Li teaches the organic light emitting device of claim 1, as discussed above. Examiner notes that the compound of Li described in claim 1 is identical to a preferred embodiment of the claimed invention as given on page 19 of the instant specification. This compound is interpreted to meet the requirements of the instant claim.
Li is silent to the absolute difference of the triplet metal centered state of the organometallic compound and the energy level of the triplet metal to ligand charge transfer state being greater than or equal to 5 kcal/mol. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Li is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Li, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Li was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 4, Li teaches the organic light emitting device of claim 1, and the first electrode is an anode, the second electrode is a cathode, the organic layer comprises the organometallic compound, as discussed above, and the organic layer further comprises a hole transport region and a hole transport layer, and an electron transport region and an electron transport layer (paragraph 0200).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a hole transport region and a hole transport layer, and an electron transport region and an electron transport layer, as demonstrated by Li.
With respect to claim 5, Li teaches the organic light emitting device of claim 4, and the emission layer comprises the at least one organometallic compound, as discussed above.
With respect to claim 6, Li teaches the organic light-emitting device of claim 1, as discussed above. Examiner notes that the compound of Li described in claim 1 is identical to a preferred embodiment of the claimed invention as given on page 19 of the instant specification. This compound is interpreted to meet the requirements of the instant claim.
Li is silent to the emissive wavelength of the compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Li reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Li is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Li, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Li was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 8, Li teaches a compound according to Formula AI (paragraph 0103), which is pictured below.

    PNG
    media_image1.png
    285
    462
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0105), A4 is a single bond and A3 is an oxygen atom (paragraph 0108), Rd  is an alkyl group (paragraph 0110), a moiety represented by 
    PNG
    media_image2.png
    84
    71
    media_image2.png
    Greyscale
 is 
    PNG
    media_image3.png
    88
    90
    media_image3.png
    Greyscale
 (paragraph 0172), a moiety represented by 
    PNG
    media_image4.png
    129
    414
    media_image4.png
    Greyscale
,(paragraph 0180), a moiety represented by 
    PNG
    media_image5.png
    309
    265
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    230
    266
    media_image6.png
    Greyscale
.(page 18).
This forms the compound below (see also the fourth embodiment on page 77).

    PNG
    media_image7.png
    251
    342
    media_image7.png
    Greyscale

This compound meets the requirements of instant Formula 1 when M is platinum, L1 is represented by Formula 2-1 and L2 is represented by Formula 3, and the two are joined by a first linking group which is *”-O-“’. In Formula 2-1, X1 and X2 are C(R-3), and A1 is a C6 carbocyclic (benzene) group. In Formula 3, T21 is *”-C(R24)(R25)-I”’, and R24 and R25 are a C1 alkyl (methyl) group.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compound that can provide improved efficiency and/or operational lifetimes in lighting devices such as organic light emitting devices compared to conventional materials (paragraph 0100), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Li teaches the organometallic compound of claim 8, and M is platinum.
With respect to claim 10, Li teaches the organometallic compound of claim 8, and n1 is 1 and n2 is 1.
With respect to claim 11, Li teaches the organometallic compound of claim 8, and A1 is a benzene group, as discussed above.
With respect to claim 12, Li teaches the organometallic compound of claim 8, and X1 and X2 in Formula 2-1 are each C(R3), and X13 is not present.
With respect to claim 13, Li teaches the organometallic compound of claim 8, and in Formula 3, T21 is *:-C(R24)(R25)-*”’ and a21 is 1.
With respect to claim 14, Li teaches the organometallic compound of claim 8, and R1 is hydrogen, R2 is a methyl group, R3 is a hydrogen atom, R-4 and R5 are not present, R11 to R15 are not present, R21-R23 are hydrogen atoms, and R24 and R25 are methyl groups, as pictured above.
With respect to claim 15, Li teaches the organometallic compound of claim 8, and R2 is a C1 alkyl (methyl) group.
With respect to claim 16, Li teaches the organometallic compound of claim 8, and R11 and R12 are not present because Formula 2-2 is not relied upon for the rejection of parent claim 1.
With respect to claim 17, Li teaches the organometallic compound of claim 8, and n1 and n2 are each 1, and L1  is a group represented by Formula 2-1, and one of R1 and one of R23 are linked to each other via a first linking group, as discussed above.
With respect to claim 19, Li teaches the organometallic compound of claim 8, and the organometallic compound is a group represented by Formula 1-1.
With respect to claim 20, Li teaches the organometallic compound of claim 8, and the organometallic compound is selected as Compound 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0359125 A1) as applied to claims 1-6, 8-17, and 19-20 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 7, Li teaches the organic light emitting device of claim 4, however, Li does not teach that the hole transport region includes a p-dopant having a lowest unoccupied molecular orbital of -3.5 eV or less.
It is noted that in the instant specification, hexaazatriphenylene is used as a p-dopant in the hole transport region and is interpreted to meet the limitations of the instant claims.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image8.png
    223
    354
    media_image8.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport region of Li in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786